Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed 5/2/22.  Claims 1-3 and 5-20 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liljedahl (USPN. 2019/0087123).

Regarding system claim 1, Liljedahl discloses: 
one or more processors (fig. 1); and 
a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to (fig. 1):
concurrently perform one or more data operations on one or more of a plurality of records in a buffer, wherein performing a data operation on a record in the buffer includes figs. 2 and 3, buffer processing and parallel processing, pars. 2 and 70):
load a pointer to the record in the buffer by an executing thread, the buffer comprising a lock-free ring buffer having a plurality of records located at corresponding index values (fig. 2, par. 2 and 25, lock-free buffer and base records comprising a pointer to update record, see figs. 4 and 5, pointing/corresponding record);
calculate an index from the pointer to the record to be processed (par. 47, “from the address of the pending update record the corresponding free word and bit can then be calculated”);
obtain a header of the record to be processed (fig. 8, items 152 and 162, initiate process upgrade record with match, and traverse list);
based on the header, determine a state of the record to be processed, the state selected from among: a filled state, a filling state, a drained state, and a draining state (par. 41, “indicate that the selected storage location is now in use” which is equated to filling state/in use), wherein the plurality of records includes two or more records with states represented by at least two of the plurality states (fig. 4B, par. 65 and 68, states Null, Match and Update, and current value comparisons);
create a candidate header including an updated state of the record to be processed, the updated state indicating that the record is in use by the executing thread (figs. 10-11, atomic exchange on one section/record when private clear, par. 67, updates are made to the ring);
perform a compare and swap (CAS) atomic operation to update the header of the record to the candidate header (par. 65 and 68, atomically updating using CAS, and updating private status with shared free word, shared free word is copied to private free word); and
upon successful completion of the atomic operation to update the header of the record to the candidate header, perform a data operation on the record (fig. 10-12, pars. 67-68, atomic operation is performed, exchange operation, return old value and set the location to a new value i.e., zero).  

2. The system of claim 1, wherein the instructions further cause the one or more processors to: upon completion of the data operation, update the header of the record to a third state different from the state and the updated state (par. 34, next in-order update or out-of-order update is present or not present based on record update.  Note that this process changes the handling of the transaction by traversing, or preferably avoiding traversing).  

3. The system of claim 2, wherein the third state indicates that the record is not in use by any executing thread (par. 25, out-of-order update indicator means update is not initiating until in-order, see also par. 34).


5. The system of claim 1, wherein the instructions further cause the one or more processors to: upon failure of the atomic operation, reload an updated version of the pointer, the updated version of the pointer identifying a second record in the buffer different from the record (par. 42, atomic operation fails and will after storage locations have been freed and in which case bits are set to available).

6. The system of claim 1, wherein the instructions cause the one or more processors to: implement a plurality of producer threads and a plurality of consumer threads each having access to the buffer, the plurality of producer threads and plurality of consumer threads including the executing thread (fig. 2, producer and consumer threads and ring buffer, items 50-62).

7. The system of claim 6, wherein each of the producer threads stores different data in different records of the buffer, and each of the consumer threads retrieves different data from different records of the buffer (figs. 2-3, par. 54-56, consumer and producer are provided different slots and pointers in the ring).  

8. The system of claim 1, wherein the executing thread comprises a producer thread from among a plurality of producer threads subscribed to publish data to the buffer (figs. 2-3, producers and consumers arranged in order for buffer, par. 54).

9. The system of claim 1, wherein the executing thread comprises a consumer thread from among a plurality of consumer threads subscribed to consume data from different records of the buffer (par. 56, in-order and our-of-order producer/consumer threads map to different records/sections/elements).  

10. The system of claim 1, wherein the header includes the state of the record and a pointer value set by a last thread modifying the state of the record (par. 25, base record comprises state and pointer indicators).  

11. The system of claim 1, wherein the updated state is one of the filling state or the draining state (par. 41, “indicate that the selected storage location is now in use” which is equated to filling state/in use).

12. The system of claim 1, wherein the data operation comprises one of a data write operation storing data from the producer into the record or a data read operation obtaining data from the record by the consumer (par. 55, producer and consumer, read and write).

Regarding method claim 13, Liljedahl discloses storing data into a queue, the method comprising (fig. 1): 
concurrently perform one or more data operations on one or more of a plurality of records in a buffer, wherein performing a data operation on a record in the buffer includes figs. 2 and 3, buffer processing and parallel processing, pars. 2 and 70):
load a pointer to the record in the buffer by an executing thread, the buffer comprising a lock-free ring buffer having a plurality of records located at corresponding index values (fig. 2, par. 2 and 25, lock-free buffer and base records comprising a pointer to update record, see figs. 4 and 5, pointing/corresponding record);
calculate an index from the pointer to the record to be processed (par. 47, “from the address of the pending update record the corresponding free word and bit can then be calculated”);
obtain a header of the record to be processed (fig. 8, items 152 and 162, initiate process upgrade record with match, and traverse list);
based on the header, determine a state of the record to be processed, the state selected from among: a filled state, a filling state, a drained state, and a draining state (par. 41, “indicate that the selected storage location is now in use” which is equated to filling state/in use), wherein the plurality of records includes two or more records with states represented by at least two of the plurality states (fig. 4B, par. 65 and 68, states Null, Match and Update, and current value comparisons);
create a candidate header including an updated state of the record to be processed, the updated state indicating that the record is in use by the executing thread (figs. 10-11, atomic exchange on one section/record when private clear, par. 67, updates are made to the ring);
perform a compare and swap (CAS) atomic operation to update the header of the record to the candidate header (par. 65 and 68, atomically updating using CAS, and updating private status with shared free word, shared free word is copied to private free word); and
upon successful completion of the atomic operation to update the header of the record to the candidate header, performing a storage operation in which the producer thread stores data into the record (fig. 10-12, pars. 67-68, atomic operation is performed, exchange operation, return old value and set the location to a new value i.e., zero).  

14. The method of claim 13, wherein the storage operation includes:
incrementing the shared producer pointer (par. 45, section pointer indicator is incremended);
storing the data into the record (par. 65 and 68, update operation);
creating a second candidate header including a third state of the record, the third state indicating that the record is available to be accessed by a consumer thread (par. 25, out-of-order and in-order update indicator means update is not initiating until in-order, see also par. 34); and
swapping the second candidate header into the record (pars. 65 and 68, CAS and swap operations). 

15. The method of claim 14, wherein the state of the header comprises a drained state, and the updated state comprises a filling state (par. 34 and 68, available free storage location, available for update).

16. The method of claim 15, wherein the third state comprises a filled state (par. 41, “indicate that the selected storage location is now in use” which is equated to filling state/in use).  

17. The method of claim 14, wherein the second candidate header includes a value of the shared producer pointer (figs. 2-3, par. 39, producers executing, head pointer shared in buffer).

Regarding claim 18, Liljedahl discloses retrieving data from a queue, the method comprising (fig. 1):
concurrently perform one or more data operations on one or more of a plurality of records in a buffer, wherein performing a data operation on a record in the buffer includes figs. 2 and 3, buffer processing and parallel processing, pars. 2 and 70):
load a pointer to the record in the buffer by an executing thread, the buffer comprising a lock-free ring buffer having a plurality of records located at corresponding index values (fig. 2, par. 2 and 25, lock-free buffer and base records comprising a pointer to update record, see figs. 4 and 5, pointing/corresponding record);
calculate an index from the pointer to the record to be processed (par. 47, “from the address of the pending update record the corresponding free word and bit can then be calculated”);
obtain a header of the record to be processed (fig. 8, items 152 and 162, initiate process upgrade record with match, and traverse list);
based on the header, determine a state of the record to be processed, the state selected from among: a filled state, a filling state, a drained state, and a draining state (par. 41, “indicate that the selected storage location is now in use” which is equated to filling state/in use), wherein the plurality of records includes two or more records with states represented by at least two of the plurality states (fig. 4B, par. 65 and 68, states Null, Match and Update, and current value comparisons);
create a candidate header including an updated state of the record to be processed, the updated state indicating that the record is in use by the executing thread (figs. 10-11, atomic exchange on one section/record when private clear, par. 67, updates are made to the ring);
perform a compare and swap (CAS) atomic operation to update the header of the record to the candidate header (par. 65 and 68, atomically updating using CAS, and updating private status with shared free word, shared free word is copied to private free word); and
upon successful completion of the atomic operation to update the header of the record to the candidate header, performing a read operation in which the consumer thread reads data from the record (fig. 10-12, pars. 67-68, atomic operation is performed, exchange operation, return old value and set the location to a new value i.e., zero).  

19. The method of claim 18, wherein the state of the header comprises a filled state, and the updated state comprises a draining state(par. 41, “indicate that the selected storage location is now in use” which is equated to filling state/in use and par. 34 and 68, available free storage location, available for update).

20. The method of claim 18, wherein the read operation includes:
incrementing the shared consumer pointer (par. 45, section pointer indicator is incremented);
reading the data from the record (par. 65 and 68, read operation);
creating a second candidate header including a third state of the record, the third state comprising a drained state indicating that the record is available to be accessed by a producer thread (par. 25, out-of-order and in-order update indicator means update is not initiating until in-order, see also par. 34); and
swapping the second candidate header into the record (pars. 65 and 68, CAS and swap operations).   

Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive. See assessment below.

	Applicant alleges the plurality of records of the prior art do not include at least two of the plurality of states as amended.
	Examiner disagrees.  Records/indexes comprise a status in records to perform transaction processing operations comprising  insert, delete, move and the like.   Similarly, Lijedahl discloses record processing in a buffer using states Null, Match and Update, and current value comparisons (fig. 4B, par. 65 and 68, states Null, Match and Update, and current value comparisons).  As such, this allegation is believed moot.

	Applicant alleges the prior art does not teach CAS as claimed.
	Examiner is not persuaded.
The limitation of focus comprises, “perform a compare and swap (CAS) atomic operation to update the header of the record to the candidate header (par. 65 and 68, atomically updating using CAS, and updating private status with shared free word, shared free word is copied to private free word)”.
The data is atomically updated using compared and swapped operation to conclude the requested operation.  This may be done to merge values and return updated current values (par. 65).  No other allegations were submitted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of executing threads in queue/CAS environment.
USPN. 20150234933: fig. 8, item 820
USPN. 20210011652: par. 119



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 19, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153